Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.
 
Election/Restrictions
The restriction / Species requirement between Species I of an electromagnet and Species II of a vacuum chuck, as set forth in the Office action mailed on 2/27/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement between Species I and Species II is withdrawn.  Claims 5-6 , directed to Species I, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (claim 1).  However, claims 12-19, directed to a device / display substrate remain withdrawn from consideration because they do not require all the limitations of an allowable claim; these claims have been cancelled by the examiners amendment herein (see below).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James W. Proscia on 2/25/21.

The application has been amended as follows: 
IN THE CLAIMS:
At the end of claim 1: “of different materials.” has been replaced with --of different materials;  and wherein the shielding member and the metal mask plate are placed into the evaporation chamber sequentially.—
At line 1 of claim 20: “wherein the magnetic member is made of INVAR and” has been replaced with --wherein the shielding member is made of 64FeNi iron-nickel alloy and--.

Claims 12-19 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the 1/19/21 remarks applicant argued: “During the evaporations, the two mask plates are moved into the evaporation chamber sequentially” (pg 9) and “the placing of the shielding member 3 and the placing of the metal mask plate 8 are executed by two steps.  Ghosh discloses only one step of mounting shadow mask 112”. (pg 12).  By examiner’s amendment herein, applicant’s arguments are now commensurate in scope in with the claims.  The examiner had previously relied upon Jiqiang in view of Ghosh to reject at least independent claim 1.  Previously, claim 1 did not actively exclude the interpretation put forth by the examiner that at least portion 32 of mask of Fig 1 of Jiqiang can be interpreted as the claimed shielding member and at least portion 31 of the mask of Fig 1 of Jiqiang can be interpreted as the claimed metal mask plate; and the placing steps could therefore be met by the singular placement step of the mask of Jiqiang comprising these two components into the evaporation chamber.  By incorporation of the above examiner’s amendment to claim 1 in combination with Applicant’s amendments of 1/19/21, the reliance upon a singular step of placing a singular mask, of the same material, comprising two designated shielding member and metal mask plate areas is no longer apt; as the claim now requires the shielding member and the metal mask plate to be made of different materials and wherein they are placed into the evaporation chamber sequentially.   After further search and consideration, the examiner notes that masks comprising different materials are known in the art, such as in US 2014/0331925 (see, for example, abstract, [039], [0047], [0053]).  US2005/0195488 teaches masking devices comprising movable / separable portions of different materials thereof (See, for example, [0119-124]), but the mask system is attached to a substrate prior to entering the chamber (See, for example, [0125]).  When considering the art as a whole, there is insufficient reason / motivation (baring improper hindsight) to particularly break apart the unitary shielding member / metal mask plate of Jiqiang and possibly complicate the method therein by requiring two separate / sequential placings of the shielding member .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712